Citation Nr: 0023247	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for non-
specific dermatitis.

2.  Entitlement to an earlier effective date for the payment 
of a clothing allowance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which granted service connection 
for non-specific dermatitis and assigned a 10 percent 
disability rating.

In July 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

The issue of entitlement to an earlier effective date for the 
grant of a clothing allowance was not certified to the Board 
as on appeal.  Rather, the veteran had perfected his appeal 
as to the denial of a clothing allowance.  However, according 
to a September 1999 statement from the veteran, he was 
granted a clothing allowance by the VA Medical Center in July 
1999, although the letter granting such a benefit is not part 
of the claims file.  Because the grant of a clothing 
allowance was a full grant of the benefit sought on appeal, 
this issue is not before the Board.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)  The veteran did, 
however, disagree with the effective date assigned for the 
grant of a clothing allowance.  See September 1999 statement.  
He has therefore initiated, but not perfected, an appeal of 
this issue, and it will be addressed in the REMAND below. 

The Board also notes that a March 1998 Board decision 
remanded a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The claim was granted 
in an August 1998 rating decision.  Accordingly, this issue 
is no longer before the Board. 

FINDING OF FACT

The veteran's dermatitis primarily affects the back and inner 
thighs and is characterized by extensive lesions that are 
raised, red, and/or excoriated, with evidence of scabbing and 
hyperpigmentation in some areas, and complaints of constant 
itching.


CONCLUSION OF LAW

A 30 percent rating, but no higher, is warranted for the 
veteran's service connected non-specific dermatitis.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7806 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected his appeal as to the initial rating 
assigned for his skin condition.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Where there is a well-grounded claim for an increase, but the 
medical evidence is not adequate for rating purposes, an 
examination will be authorized.  38 C.F.R. § 3.326(a).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  

Since the veteran has presented a well-grounded claim, VA has 
a duty to assist in the development of facts relating to this 
claim.  38 U.S.C.A. § 5107(a).  The veteran was provided 
appropriate VA examinations in 1994 and 1998.  With a 
disorder such as the veteran's, where the manifestations of 
symptoms of the service-connected disease are cyclical, the 
duty to assist includes conducting an examination during the 
active stage of the disease.  Ardison v. Brown, 6 Vet. App. 
405, 408 (1994).  That was done in this case.  During the 
1994 VA examination, the veteran stated that his skin 
condition was worse in the summer, while he testified in July 
2000 that it was worse in the winter.  He has been examined 
at both times of year, since the 1994 examination was 
conducted in March and the 1998 examination was conducted in 
July.  Color photographs were also taken during the 1998 
examination.  There is no indication in the record that there 
are VA treatment records that have not been obtained.  The 
veteran testified in July 2000 that he rarely seeks treatment 
for his skin disorder because he has been told nothing can be 
done.  He did, however, visit a private dermatologist shortly 
before his hearing.  Those records have not been obtained.  
The records would certainly be relevant to his claim for a 
higher rating, but they are not necessary in this case.  The 
two VA examinations, along with the color photographs and the 
veteran's credible testimony, provide sufficient evidence to 
rate his service-connected disability fairly and grant him an 
increase.  Thus, further development in this case is not 
warranted.

The veteran has disagreed with the initial rating assigned 
for his skin condition.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Statement of the Case (SOC) 
provided to the veteran identified the issue on appeal as 
evaluation of the service-connected dermatitis.  Throughout 
the course of this appeal, the RO has considered all the 
evidence of record in determining the proper evaluation for 
the veteran's service-connected disability, and has not 
limited consideration to only the recent medical evidence.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim properly 
considered based on all the evidence of record.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since this case involves an appeal of the initial rating 
assigned effective from the date of the veteran's original 
claim for service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected non-specific dermatitis is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 7806.  
Ratings for eczema are dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, a 10 percent 
rating is warranted for exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  In order 
to warrant a 30 percent evaluation, the evidence would have 
to show exudation or itching constant, extensive lesions, or 
marked disfigurement.

The evidence here is at least in equipoise as to whether the 
criteria for a 30 percent rating for dermatitis are met.  
There is no medical evidence of scarring or marked 
disfigurement from his skin condition.  However, the veteran 
does experience multiple lesions on his back that were 
described by the 1998 VA examiner as "literally hundreds" 
of lesions that were "raised, red, and excoriated."  Some 
of these lesions showed evidence of scabbing.  Color 
photographs accurately and objectively showed the extent of 
the skin condition.  Although not necessarily disfiguring, 
and primarily affecting non-exposed areas, it is extensive, 
covering not only the majority of the back, but also patches 
on both inner thighs.  The veteran testified that he 
experiences constant itching, particularly during flare-ups.  
His testimony is credible in light of the objective findings 
of record.  Based on his testimony, however, his outbreaks 
are not constant.  He does have periodic flare-ups of his 
skin disorder; but there are also time periods when the 
disease is less active, since he testified that during the 
summer months it "comes and goes."  He has not alleged that 
his skin disorder interferes with his employment in any way.  
According the benefit of reasonable doubt to the veteran, and 
in view of his complaints of constant itching, the criteria 
for a 30 percent rating are met.  

Regarding the possibility of a rating in excess of 30 
percent, under Diagnostic Code 7806, a 50 percent rating is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  There is no medical evidence 
showing ulceration or extensive exfoliation of any of the 
areas affected by the veteran's skin condition.  Although 
there is evidence of some crusting (i.e., scabbing) of the 
back lesions, there is no evidence of systemic or nervous 
manifestations as a result of the service-connected skin 
disorder.  The use of "and" in the rating criteria 
indicates that the veteran must meet these criteria as well 
in order to receive a 50 percent disability rating.  Cf. 
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  There is no 
evidence showing that the veteran's skin condition is 
exceptionally repugnant, and it affects areas of the body 
normally kept covered by clothing.  The veteran did testify 
that he sometimes gets a few bumps on his neck, but this 
would be infrequent and of minor duration, according to that 
statement.  The preponderance of the evidence is against a 50 
percent rating for non-specific dermatitis under Diagnostic 
Code 7806.  There are no other diagnostic codes potentially 
applicable.


ORDER

A 30 percent rating for non-specific dermatitis is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.


REMAND

Additional due process is needed prior to appellate 
disposition of the veteran's claim for an earlier effective 
date for the clothing allowance.  The Board must consider all 
documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) 
(citations omitted).  Where such review reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  

As discussed in the introduction above, the veteran had 
perfected an appeal as to the denial of clothing allowance.  
Since that benefit has been granted in full, that issue is 
not before the Board.  The veteran did submit a notice of 
disagreement in September 1999 with the effective date 
assigned for the clothing allowance. 

The veteran has not been provided a Statement of the Case 
(SOC) on this issue. Since he has not received notice of the 
laws and regulations pertinent to the assignment of effective 
dates, it would be prejudicial to him if the Board were to 
decide the claim at this time.  It must be noted that the 
claim for an earlier effective date should be returned to the 
Board after issuance of the SOC only if the appeal is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an earlier 
effective date for the award of clothing 
allowance.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



